In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                               No. 13-965V
                                           Filed: March 8 2016

* * * * * * * * * * * *                            *               UNPUBLISHED
LAWR-ALEA WALTON, on behalf of                     *
A.W., a minor,                                     *
                                                   *
                         Petitioner,               *               Special Master Gowen
                                                   *
v.                                                 *               Joint Stipulation on Damages;
                                                   *               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                                *               Narcolepsy; Cataplexy
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
*    * *    *   *    *   *   *    *    *   *   *   *

Karl J. Protil, Jr., Shulman, Rogers, et al., Potomac, MD, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, D.C., for respondent.

                              DECISION ON JOINT STIPULATION1

       On December 6, 2013, Lawr-Alea Walton (“petitioner”) filed a petition on behalf of
A.W., a minor, pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2012). Petitioner alleged that, as a result of receiving an influenza (“flu”)
vaccination on October 11, 2010, A.W. developed narcolepsy and cataplexy. Petition at
Preamble. Further, petitioner alleged that A.W. experienced residual effects of the injury for
more than six months. Id. at ¶ 17.



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                       1
        On March 4, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine caused A.W. to
suffer narcolepsy and cataplexy or any other injury or her current condition. Stipulation at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    (1) A lump sum of $46,226.96, in the form of a check payable to petitioner as
        guardian/conservator of the estate of A.W. for the benefit of A.W. This amount
        represents compensation for first year life care expenses ($8,729.96), and pain and
        suffering ($37,500.00).

    (2) A lump sum of $3,000.00, in the form of a check payable to petitioner, Lawr-Alea
        Walton. This amount represents compensation for past unreimbursable expenses.

    (3) An amount sufficient to purchase the annuity contract described in paragraph 10 of
        the stipulation, paid to the life insurance company from which the annuity will be
        purchased.

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2